Title: From Thomas Jefferson to United States Congress, 23 December 1805
From: Jefferson, Thomas
To: United States Congress


                  
                      
                     To the Senate & the House of Representatives of the US.
                     Dec. 23. 1805.
                  
                  The Governor and presiding judge of the territory of Michigan have made a report to me of the state of that territory. several matters in which being within the reach of the legislative authority only, I lay the report before Congress.
                  
                     Th: Jefferson 
                     
                     
                  
               